The petitioner was brought before a Justice of the Peace on the charge of larceny, convicted and sentenced to be fined and imprisoned. She afterwards sued out a writ of habeas corpus before Judge Cantwell, and was discharged; his Honor being of the opinion that the Justice had no jurisdiction, or had exceeded his jurisdiction. From this the Solicitor for the State prayed an appeal, which was allowed.
A Justice of the Peace has no jurisdiction to try a person charged with the offence of larceny. State v. Jarvis, at this term.
The defendant was, therefore, improperly convicted and imprisoned. But she has mistaken her remedy. She ought to have appealed to the Superior Court from the judgment of the Justice; or have applied to a Judge of the Superior Court or a Justice of the Supreme Court for a writ of habeascorpus, as they have general jurisdiction in all cases of unlawful imprisonment: Act of April 6th 1869. The jurisdiction of the Special Court of Wilmington is limited to the trial of misdemeanors committed within the corporate limits of said city. City of Wilmington v. Davis, at this term. The power of the Judge of said Special Court to issue writs of habeascorpus, conferred *Page 529 
by Act of 1868, ch. 12, sec. 17, is confined to criminal cases within his jurisdiction, and cannot be extended by implication to cases which he cannot hear and determine, and he has no jurisdiction in cases of larceny.State v. Haughton, at this term.
His Honor therefore had no power to issue the writ of habeas corpus in this case, and the proceedings are dismissed.
PER CURIAM.                                        Petition dismissed.